EXHIBIT 10.24

 

AMERISOURCEBERGEN CORPORATION

2001 RESTRICTED STOCK PLAN

(Amended and Restated, Effective July 30, 2003)

 

1. PURPOSE

 

The purpose of the Plan is to provide members of the Board of Directors of
AmerisourceBergen Corporation (the “Company”) who are not employees of the
Company or its subsidiaries with grants of restricted stock. The Company
believes that the Plan will encourage the participants to contribute materially
to the growth of the Company, thereby benefiting the Company’s shareholders, and
will align the economic interests of the participants with those of the
shareholders.

 

2. DEFINITIONS

 

(a) “Award” means an award of Restricted Stock granted under the Plan.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Change of Control.” A “Change of Control” shall be deemed to have occurred
if:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 35% of the voting power of the then outstanding
securities of the Company, and such person owns more aggregate voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors than any other person;

 

(ii) The shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (x) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 50% or more of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (y) the sale or other disposition of all or
substantially all of the assets of the Company, or (z) a liquidation or
dissolution of the Company; or

 

(iii) After the date this Plan is approved by the shareholders of the Company,
directors are elected such that a majority of the members of the Board shall
have been members of the Board for less than two years, unless the election or
nomination for election of each new director who was not a director at the
beginning of such two-year period was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period.



--------------------------------------------------------------------------------

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means the Compensation and Succession Planning Committee of the
Board, or such other committee of the Board as may be designated by the Board
for the purpose of administering the Plan from time to time.

 

(f) “Company” means AmerisourceBergen Corporation, a Delaware corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

 

(g) “Date of Grant” means the date as of which an Award is granted.

 

(h) “Effective Date” means September 11, 2001. The Plan was amended and restated
effective July 30, 2003.

 

(i) “Election” means a written election on a form provided by the Secretary of
the Company, filed with the Secretary of the Company in accordance with
Paragraph 8, pursuant to which a Grantee:

 

(i) Elects, within the time or times specified in Paragraph 8, to defer the
distribution date of Restricted Stock; and

 

(ii) Designates the distribution date of Restricted Stock.

 

(j) “Eligible Director” means a member of the Board who is not an employee of
the Company or any Subsidiary of the Company.

 

(k) “Fair Market Value.”

 

(i) If Shares are publicly traded, then the Fair Market Value per Share shall be
determined as follows: (x) if the principal trading market for the Shares is a
national securities exchange or the Nasdaq National Market, the last reported
sale price thereof on the latest date preceding the relevant date upon which a
sale was reported, or (y) if the Shares are not principally traded on such
exchange or market, the mean between the last reported “bid” and “asked” prices
of Shares on the latest date preceding relevant date upon which a sale was
reported, as reported on Nasdaq or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Committee determines.

 

(ii) If the Company Stock is not publicly traded or, if publicly traded, is not
subject to reported transactions or “bid” or “asked” quotations as set forth
above, the Fair Market Value per share shall be as determined by the Committee.

 

(l) “Grantee” means an Eligible Director who is granted an Award.

 

-2-



--------------------------------------------------------------------------------

(m) “Plan” means the AmerisourceBergen Corporation 2001 Restricted Stock Plan,
as set forth herein, and as amended from time to time.

 

(n) “Restricted Stock” means Shares subject to the restrictions imposed pursuant
to Paragraph 7(d) of the Plan and the Award.

 

(o) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.

 

(p) “Share” or “Shares” means a share or shares of the Company’s common stock.

 

(q) “Subsidiary” means a corporation that, at the time in question, is a
subsidiary corporation of the Company within the meaning of section 424(f) of
the Code.

 

(r) “Vesting Period” means the three-year period measured from the Date of
Grant; provided that the Committee may, in its sole discretion, accelerate the
vesting of any Award in connection with the termination of service of an
Eligible Director to reflect the pro-rata portion of the Vesting Period
completed through the effective date of such termination of service; and
provided further, that the Vesting Period shall end and all Awards shall be
fully vested and nonforfeitable upon a Change of Control.

 

(s) “1933 Act” means the Securities Act of 1933, as amended.

 

(t) “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

3. RIGHTS TO BE GRANTED

 

Rights that may be granted under the Plan are rights to Restricted Stock, which
give the Grantee ownership rights in the Shares subject to the Award, subject to
a substantial risk of forfeiture, as set forth in Paragraph 7.

 

4. SHARES SUBJECT TO THE PLAN

 

(a) The Shares issued under the Plan may, at the Company’s option, be either
Shares held in treasury or Shares originally issued for such purpose. Not more
than Fifty Thousand Shares in the aggregate may be issued under the Plan.

 

(b) If Restricted Stock is forfeited pursuant to the terms of an Award, other
Awards with respect to such Shares may be granted.

 

5. ADMINISTRATION OF THE PLAN

 

(a) Administration. The Plan shall be administered by the Committee.

 

(b) Right of Committee to Interpret the Plan. The Committee shall have the
authority to interpret the Plan’s provisions, prescribe, amend and rescind rules
and regulations for the Plan, and make all other determinations necessary or
advisable for the administration of the Plan. The determination of the Committee
in all matters as stated above shall be conclusive.

 

-3-



--------------------------------------------------------------------------------

(c) Meetings. The Committee shall hold meetings at such times and places as it
may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved in writing by the unanimous consent of the members of
the Committee shall be the valid acts of the Committee.

 

(d) Exculpation. No member of the Committee shall be personally liable for
monetary damages for any action taken or any failure to take any action in
connection with the administration of the Plan or the granting of Awards
thereunder unless (i) the member of the Committee has breached or failed to
perform the duties of his office, and (ii) the breach or failure to perform
constitutes self-dealing, willful misconduct or recklessness; provided, however,
that the provisions of this Paragraph 5(d) shall not apply to the responsibility
or liability of a member of the Committee pursuant to any criminal statute.

 

(e) Indemnification. Service on the Committee shall constitute service as a
member of the Board. Each member of the Committee shall be entitled without
further act on his part to indemnity from the Company to the fullest extent
provided by applicable law and the Company’s Articles of Incorporation and
By-laws in connection with or arising out of any action, suit or proceeding with
respect to the administration of the Plan or the granting of Awards thereunder
in which he may be involved by reason of his being or having been a member of
the Committee, whether or not he continues to be such member of the Committee at
the time of the action, suit or proceeding.

 

6. ELIGIBILITY

 

Awards may be granted only to Eligible Directors. No Awards shall be granted to
an individual who is not an Eligible Director of the Company or a Subsidiary of
the Company.

 

7. RESTRICTED STOCK AWARDS

 

The terms and conditions of Awards shall be set forth in writing as determined
from time to time by the Committee, consistent, however, with the following:

 

(a) Grants. Subject to the express terms and conditions set forth in the Plan,
Awards shall be granted as follows:

 

(i) Each individual who is an Eligible Director on the Effective Date shall be
granted an Award of Restricted Stock for Shares having a Fair Market Value of
$50,000. The number of Shares subject to the Award shall be determined as the
quotient of (x) $50,000 divided by (y) the Fair Market Value per Share, rounded
to the nearest whole Share.

 

(ii) Each individual who first becomes a Director after the Effective Date and
is an Eligible Director on the date he or she becomes a director shall be
granted

 

-4-



--------------------------------------------------------------------------------

an Award of Restricted Stock for Shares having a Fair Market Value of $50,000.
The number of Shares subject to the Award shall be determined as the quotient of
(x) $50,000 divided by (y) the Fair Market Value per Share, rounded to the
nearest whole Share, on such latter date.

 

(iii) An Eligible Director may elect to forego 50% or more of the annual
retainer compensation payable to the Eligible Director for the period extending
from February 1 to the next succeeding January 31; provided that in the case of
the period beginning on the Effective Date and ending January 31, 2002, an
Eligible Director may elect to forego 50% or more of the retainer compensation
payable for such short period; and provided further, that an individual who
first becomes an Eligible Director after the Effective Date may elect to forego
50% or more of the retainer compensation payable to such Eligible Director for
the period beginning on the date such Eligible Director becomes a Director and
ending the next succeeding January 31. An Eligible Director who elects to forego
50% or more of the retainer compensation as described in this Paragraph
7(a)(iii) will receive an Award of Restricted Stock for Shares having a Fair
Market Value of 125% of the amount of the foregone retainer compensation. The
number of Shares subject to the Award shall be determined as the quotient of (x)
125% of the amount of the foregone retainer compensation divided by (y) the Fair
Market Value per Share on the effective date of the election. The Committee
shall make uniform and nondiscriminatory rules regarding the timing of elections
and the relevant dates for determination of Fair Market Value. In general,
Restricted Stock Awards granted pursuant to Paragraph 7(a)(iii) will be treated
as granted in advance on or about the date of the Annual Meeting of
Stockholders.

 

(b) No Cash Payment Required. Except as otherwise provided in Paragraph 7(a), no
cash or other consideration shall be required to be paid by the Grantee in
exchange for an Award.

 

(c) Awards and Agreements. A certificate shall be issued to each Grantee in
respect of Shares subject to an Award. Such certificate shall be registered in
the name of the Grantee and shall bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Award. The Committee may
require that the certificate evidencing such Restricted Stock be held by the
Company until all restrictions on such Restricted Stock have lapsed.

 

(d) Restrictions on Restricted Stock. Unless provided otherwise by the terms of
an Award, the Grantee shall not be permitted to sell, transfer, pledge or assign
Restricted Stock awarded under the Plan during the Vesting Period.

 

(e) Lapse of Restrictions. Except as otherwise provided in Paragraph 12, the
restrictions with respect to Restricted Stock subject to an Award shall lapse at
the end of a Vesting Period; provided, however, that the Eligible Director
continues in service through the last day of the Vesting Period. Notwithstanding
the preceding, the Committee may, in its sole discretion, waive remaining
restrictions on Restricted Stock to reflect the pro-rata portion of the Vesting
Period completed through the effective date of termination of service in the
case of an Eligible Director whose service as a director terminates before the
last day of the Vesting Period.

 

-5-



--------------------------------------------------------------------------------

(f) Forfeiture. Except as otherwise provided by the Committee in its sole
discretion pursuant to Paragraph 7(e), if a Grantee’s service as a director
terminates during a Vesting Period, all Restricted Stock shall be forfeited by
the Grantee and deemed canceled by the Company.

 

(g) Rights of the Grantee. Grantees may have such rights with respect to Shares
subject to an Award as may be determined by the Committee and set forth in the
Award, including the right to vote such Shares, and the right to receive
dividends paid with respect to such Shares; provided, however, that an amount
equal to any dividends otherwise generally payable with respect to Shares shall
accrue subject to forfeiture in accordance with Paragraph 9.

 

(h) Delivery of Shares. Except as otherwise provided in Paragraph 8, when the
Vesting Period has expired, the Company shall deliver to the Grantee (or the
person to whom ownership rights may have passed by will or the laws of descent
and distribution) a certificate for the number of Shares for which restrictions
have lapsed. The right to payment of any fractional Shares that may have accrued
shall be satisfied in cash, measured by the product of the fractional amount
times the fair market value of a Share at the time the applicable restrictions
lapse, as determined by the Committee.

 

8. DEFERRAL ELECTIONS

 

A Grantee may elect to defer the receipt of Restricted Stock as to which
restrictions have lapsed as provided by the Committee in the Award, consistent,
however, with the following:

 

(a) Deferral Election.

 

(i) Election. Each Grantee shall have the right to defer the receipt of all or
any portion of the Restricted Stock (and dividends credited during the Vesting
Period with respect to such Restricted Stock) as to which the Award provides for
the potential lapse of applicable restrictions by filing an Election to defer
the receipt of such Restricted Stock on a form provided by the Secretary of the
Company for this purpose.

 

(ii) Deadline for Deferral Election. No Election to defer the receipt of
Restricted Stock as to which the Award provides for the potential lapse of
applicable restrictions shall be effective unless it is filed with the Secretary
of the Company on or before the later of (x) the last day of the calendar year
preceding the calendar year in which the applicable restrictions may lapse or
(y) the date six months in advance of the date on which the applicable
restrictions may lapse.

 

(b) Effect of Failure of Restrictions on Shares to Lapse. An Election shall be
null and void if the restrictions on Restricted Stock do not lapse before the
distribution date for such Restricted Stock identified in such Election by
reason of the failure to satisfy any condition precedent to the lapse of the
restrictions.

 

-6-



--------------------------------------------------------------------------------

(c) Deferral Period. All Restricted Stock that is subject to an Election shall
be delivered to the Grantee (or the person to whom ownership rights may have
passed by will or the laws of descent and distribution) without any legend or
restrictions (except those that may be imposed by the Committee, in its sole
judgment, under Paragraph 10(a)), on the distribution date for such Restricted
Stock designated by the Grantee on the Election. The distribution date may vary
with each separate Election. The Committee may establish uniform and
nondiscriminatory rules for the permitted duration of the deferral period and
terms of any Election.

 

(d) Status of Deferred Shares. A Grantee’s right to delivery of Shares subject
to an Election under this Paragraph 8 shall at all times represent the general
obligation of the Company. The Grantee shall be a general creditor of the
Company with respect to this obligation, and shall not have a secured or
preferred position with respect to such obligation. Nothing contained in the
Plan or an Award shall be deemed to create an escrow, trust, custodial account
or fiduciary relationship of any kind. Nothing contained in the Plan or an Award
shall be construed to eliminate any priority or preferred position of a Grantee
in a bankruptcy matter with respect to claims for wages.

 

(e) Non-Assignability, Etc. The right of a Grantee to receive Shares subject to
an Election under this Paragraph 8 shall not be subject in any manner to
attachment or other legal process for the debts of such Grantee; and no right to
receive Shares hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment or encumbrance.

 

9. DIVIDENDS

 

During the Vesting Period applicable to an Award, any dividends paid on the
Shares subject to such Award shall accrue but shall not be paid by the Company
until the expiration of the Vesting Period. The accrued dividends shall be paid
to the Grantee at the same time that Share certificates are delivered in
accordance with Paragraph 7(h); provided that all or a portion of such dividends
shall be forfeited in the same proportion as Shares are forfeited, in accordance
with Paragraph 7(e). Upon a Change of Control before the expiration of the
Vesting Period, the accrued dividends shall be paid to the Grantee in full.

 

10. SECURITIES LAWS; TAXES

 

(a) Securities Laws. The Committee shall have the power to make each grant of
Awards under the Plan subject to such conditions as it deems necessary or
appropriate to comply with the then-existing requirements of the 1933 Act and
the 1934 Act, including Rule 16b-3. Such conditions may include the delivery by
the Grantee of an investment representation to the Company in connection with
the lapse of restrictions and forfeiture provisions on Shares subject to an
Award, or the execution of an agreement by the Grantee to refrain from selling
or otherwise disposing of the Shares acquired for a specified period of time or
on specified terms.

 

-7-



--------------------------------------------------------------------------------

(b) Payment of Tax Liabilities. In connection with the grant of any Award or the
lapse of restrictions and forfeiture provisions under any Award, the Company
shall have the right to (i) require the Grantee to remit to the Company an
amount sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for Shares subject to such Award, or (ii) take any action whatever
that it deems necessary to protect its interests with respect to tax
liabilities. The Company shall not be obligated to make any delivery or transfer
of Shares until the Grantee has complied, to the Company’s satisfaction, with
any withholding requirement, or until the Company has been indemnified to its
satisfaction for any applicable tax, charge or assessment.

 

11. CHANGES IN CAPITALIZATION

 

The aggregate number of Shares and class of Shares as to which Awards may be
granted and the number of Shares covered by each outstanding Award shall be
appropriately adjusted in the event of a stock dividend, stock split,
recapitalization or other change in the number or class of issued and
outstanding equity securities of the Company resulting from a subdivision or
consolidation of the Shares and/or other outstanding equity security or a
recapitalization or other capital adjustment (not including the issuance of
Shares and/or other outstanding equity securities on the conversion of other
securities of the Company which are convertible into Shares and/or other
outstanding equity securities) affecting the Shares which is effected without
receipt of consideration by the Company. The Committee shall have authority to
determine the adjustments to be made under this Paragraph 11 and any such
determination by the Committee shall be final, binding and conclusive.

 

12. CHANGE OF CONTROL

 

Upon a Change of Control, any restrictions with respect to Restricted Stock
(other than Restricted Stock that has previously been forfeited) shall lapse in
full.

 

13. AMENDMENT AND TERMINATION

 

The Plan may be terminated by the Board at any time. The Plan may be amended by
the Board or the Committee at any time, subject to shareholder approval, if
required by applicable securities or tax laws. No Award shall be affected by any
such termination or amendment without the written consent of the Grantee.

 

14. EFFECTIVE DATE

 

The effective date of the Plan is September 11, 2001. The effective date of the
amendment and restatement of the Plan is July 30, 2003.

 

-8-



--------------------------------------------------------------------------------

15. GOVERNING LAW

 

The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.

 

As amended and restated by the Board of Directors effective as of July 30, 2003.

 

Dated:__________________                        _______________________________

 

-9-